353 S.W.3d 473 (2011)
Donna MOORMAN, Appellant,
v.
TREASURER OF the STATE OF MISSOURI-CUSTODIAN OF THE SECOND INJURY FUND, Respondent.
No. WD 73484.
Missouri Court of Appeals, Western District.
December 6, 2011.
*474 Elizabeth Diane Baker, Kansas City, MO and Michael A. Knepper, Leawood, KS, for appellant.
Maureen T. Shine, Kansas City, MO, for respondent.
Division Three: JAMES E. WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Donna Moorman appeals the Labor and Industrial Relations Commission's denial of her claim for permanent total disability benefits from Missouri's Second Injury Fund. The Commission found that Ms. Moorman's shoulder injury was not work-related and, thus, could not form the basis for a claim against the Fund. We affirm the Commission's decision. Rule 84.16(b).